EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication
Taylor, US 2016/0381427 recited in paper #20201218 on December 24, 2020, is the closest prior art. Forward citations of Taylor failed to reveal closer prior art. Forward/backward citations of Taylor, US 9,883,249) failed to reveal closer prior art. Taylor alone or in combination with prior art of record failed to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Phoenix News Media, Item U, is the closest non-patent literature. Phoenix News Media discloses: Particle is the owner of one of China’s pioneering personalized news feed mobile applications called Yidian Zixun ("Yidian"), a technology-driven, interest-oriented content engine, which allows users to efficiently define and explore their interests. Powered by its patented algorithm-enabled "Interest Engine", which seamlessly integrates cutting-edge search and recommendation technology to provide each user with unique and personalized content consumption experience based on the user's demonstrated interests, Yidian redefines the way users consume content over the mobile Internet. Supported by its large user-base, data analytics technology and user behavior data, Yidian is also well-equipped to provide enhanced advertising solutions that target users based on their exhibited preferences over its personalized in-stream news feed. Phoenix News Media alone or in combination with prior art of record failed to teach and/or suggest the methods as claimed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0246975 (Zheng) August 30, 2018, discloses: The present teaching relates to providing content to a user. Information related to a user is obtained. One or more channels are determined for the user from a plurality of channels based on the information, wherein each of the plurality of channels includes one or more online content items. A personal interest space is established associated with the user based on the information related to the user and the one or more channels. Content is provided in the one or more channels to the user based on information related to the personal interest space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 13, 2021